Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
13-MAY-2019
08:39 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

and opening brief had expired, the matter would be called to the
court's attention on November 9, 2018, for appropriate action,
which could include dismissal of the appeal, under Hawai'i Rules
of Appellate Procedure Rules 12.l(e) and 30, and Kuroiwa may
request relief from default by motion; and
             (5) Kuroiwa took no further action in this appeal.
             Therefore, IT IS HE REBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 13, 2019.




                                        Associate Judge



                                        Associate Judge




                                    2